Citation Nr: 1130369	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976, and from November 1976 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In December 2008, the Board remanded this case.  

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In July 1999, the Board denied service connection for a back disorder.

2.  Evidence submitted since the Board's July 1999 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision, in which the Board denied service connection for a back disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the Board's July 1999 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a back disorder, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In an October 1996 rating decision, the RO denied service connection for a back condition.  The RO indicated that there was current evidence of bulging discs at L3-L4 and L4-L5, but there was no evidence of an etiological between current disc disease and service.  The Veteran perfected an appeal to the Board.  

In a July 1999 decision, the Board denied service connection for a back disorder.  The Board found that a chronic back disorder was not diagnosed during service and there was no competent medical evidence of a nexus between a currently diagnosed back disorder and any incident of service.  The Board denied the claim under the standard in effect at that time for a "well-grounded" claim; i.e., that although there was a current diagnosis, the other two service connection elements were not met.  At that time, a claim of service connection was not considered to be plausible if there was a missing element.  The current requirements for service connection still require the same three elements: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

At the time of the Board's July 1999 decision, the evidence of record included the service treatment records, post-service medical evidence, and lay evidence.  The following was noted:

The service medical records show that in September 1977, the Veteran was seen with complaints of sharp stabbing retrosternal chest pain, back pain at about T3 radiating down the right arm, and loss of movement of the left arm and leg.  Pleurodynia was diagnosed.  In June 1984, the Veteran complained of a "pulled muscle" in his upper back.  The assessment was muscle strain, left shoulder.  The Veteran was seen with a complaint of swelling over his low back in November 1987, with no history of injury.  Mild soft tissue swelling was noted, and the assessment was muscle strain.  In September 1990, the Veteran complained of low back pain.  Palindromic rheumatism was noted.  There were no further back complaints noted during the remainder of the Veteran's service, and the retirement examination in May 1993 indicated normal spine and musculoskeletal findings.

The Board made reference to the post-service medical evidence as follows:

A VA examination was conducted in March 1994.  The Veteran did not report any back complaints.  The diagnoses included pleurodynia, not noted at present, and generalized osteopenia of thoracic spine.  In June 1995, the Veteran was seen with a history of low back pain for two days.  He had apparently done a lot of lawn work the previous weekend.  The assessment was mild lumbar strain.  In July 1996, he reported a 15 year history of low back pain.  The diagnosis was low back pain, rule out herniated nucleus pulposus.  A CT scan in August 1996 found bulging annulus at L3-4 and L4-5, and mild thickening of facet joint at L3-4 on the left.  There was no evidence of herniated nucleus pulposus.  Later in August 1996, the Veteran was seen on an emergency basis after injuring his back at work while assisting a physician in a patient's shoulder reduction.  The diagnosis was lower back strain.  In November 1996, the Veteran again injured his back, this time while helping a patient off a table.  The impression was back strain.  In March 1997, an X-ray showed normal lumbar spine.

The Board essentially determined that the Veteran's current back problems post-dated service by more than two years and that there was no objective medical evidence of a link between any current back pathology and the Veteran's periods of service.  The Board determined that the Veteran's lay statements to the effect that his back pathology began during service were not supported by objective medical evidence and were not competent evidence to support a finding on a medical question requiring special experience or special knowledge.  

The Board's July 1999 decision is final.  38 U.S.C.A. § 7104(b).  Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of duplicate service treatment records and lay evidence provided by the Veteran.  Since that evidence is duplicative, it is not new and material.

In addition, medical evidence, including from the SSA, has been received.  This evidence continues to show that the Veteran has low back disability.  The new evidence includes two negative medical opinions.  A September 2006 VA examination made reference to inservice complaints of low back pain back, but the examiner concluded that any inservice condition was acute and transitory and resolved with treatment.  Currently, the Veteran had degenerative joint disease, osteoporosis, and osteopenia, but any current condition was not caused by or the result of military service.  The Veteran was also examined in May 2009.  Again, the claims file was reviewed.  The examiner concluded that current back disability was not related to service.  The examiner further indicated that inservice transient paralysis was not due to a disc disability.  

However, the additional medical evidence also includes multiple diagnoses of rheumatoid arthritis in the VA outpatient treatment records.  This is an additional post-service diagnosis since the last Board decision.  The VA examinations did not specifically address rheumatoid arthritis.  Given the inservice diagnosis of palindromic rheumatism, the evidence suggests a possible etiological connection to service.  As such, the low threshold to reopen the claim has been met and the VA's duty to assist has been triggered.  See Shade.

Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material and the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a low back disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The claim of service connection for a low back disorder has been reopened and VA's duty to assist has been triggered.  The Veteran should be afforded a VA examination to determine if any current arthritis or disorder involving the back, including rheumatoid arthritis, is etiologically related to service to include in-service diagnosis of palindromic rheumatism.  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his spine.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims in conjunction with the examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current arthritis or other disorder involving the back, including rheumatoid arthritis, had its clinical onset during service or is related to any in-service disease, event, or injury, to include the in-service diagnosis of palindromic rheumatism.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


